DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to and applicant is respectfully requested in making all changes made to the drawings filed 11/9/2021 in parent application U.S. 16/243,836.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
3.	The disclosure is objected to because of the following informalities:
	Applicant is respectfully requested in making all Specification Amendment changes filed 8/31/2021 in parent application U.S. 16/243,836.
Appropriate correction is required.

Claim Objections
4.	Claims 2, 4, 8 and 11 are objected to because of the following informalities:
	Claim 2, line 1, the recitation “the dustpan has a lid and a base…” is redundant of that already recited back in claim 1, lines 10-11. Any double inclusion of elements or apparent double inclusion should be avoided for a clear understanding of claim scope.
	Claim 2 appears basically redundant of that recited back in claim 1, lines 10-14. Any double inclusion of elements or apparent double inclusion should be avoided for a clear understanding of claim scope.
Claim 4, line 3, there should be some structural connection for “a hinge point” with respect to the base, dustpan and/or some other element for a clear understanding of claim scope.
	Claim 8, line 2, “an open position” should read – the open position – and “a closed position” should read – the closed position – (see claim 1, lines 11-12). Also, is it the “base” or “dustpan” that can alternate between an open position and a closed position ? Any double inclusion of elements or apparent double inclusion should be avoided for a clear understanding of claim scope.
	Claim 11, it appears “an x-axis” has already been recited back in claim 1, line 14. Any double inclusion of elements or apparent double inclusion should be avoided for a clear understanding of claim scope.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2485443 (hereinafter Nutland) in view of U.S. Patent No. 4,809,390 (hereinafter Jackson et al.).
	As for claims 1 and 2, Nutland discloses in Figs. 1-5K, a package or kit for cleaning biological fluids from a surface, the kit comprising: at least one protective article of clothing (e.g., gloves or safety mask; p. 3, lines 16-17); absorbent powder (p. 1, line 31 to p. 2, line 30); surface sanitizer (p. 1, lines 13-15); an absorbent towel configured to be used to wipe up the surface after the absorbent powder had absorbed the bodily fluids and had been disposed of (p. 1, lines 13-15), a scraper (Figs. 1 and 2; p. 3, lines 2-4) ; a handle (Figs. 1, 2 and 5A-5K); and a dustpan (Figs. 1-5K; p. 1, lines 13-15) configured to be securely coupled to the handle, wherein the absorbent powder is a mixture of a super absorbent polymer and an extender similar to perlite (if not already; coir pith; p. 1, line 31 to p. 2, line 30 and claims 7 and 8; Nutland’s extender reduces the tendency to leave the floor slippery which is dangerous to a person during a cleanup and which performs the same intended function as applicant’s recited perlite and would have been obvious to utilize (if not already) to reduce slippage of a spill; see applicant’s specification paragraph [0085]). Further provision of a (trash) bag (if not already included) would be obvious to gather and collect dirt/debris, garbage and/or liquids for cleanup/disposal. Also, an arrangement of a dustpan having a lid and a base wherein the dustpan is further configured to be alternate between an open position and a self-sealing closed position is conventional/typical and old and well known in the dustpan art (and wherein in the closed position the base and lid define an interior volume having a height along a y-axis, a width along an x-axis, and a thickness along a z-axis). 
Nutland discloses all of the recited subject matter as previously recited above with the exception of an adhesive strip coupled to a lip of the dustpan, the adhesive strip configured to interact with a surface and temporarily engage the dustpan with the surface. Jackson et al. teaches in Figs. 1, 7 and 8, for example, a dustpan (Fig. 1; col. 3, lines 18-20) comprising adhesive strip 12’ coupled to a (no-spill) lip 14 of the dustpan, the adhesive strip 12’ configured to interact with a surface and temporarily engage the dustpan with the surface (col. 3, lines 51-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Nutland’s dustpan with an adhesive strip coupled to a lip of the dustpan as suggested by Jackson et al. such that the adhesive strip is configured to interact with a surface and temporarily engage the dustpan with the surface during usage.
	As for claims 4, 5, 8, 10 and 11 (and as recited for claim 1 above) reciting the handle is securely and rotatably coupled to the dustpan using a coupling component at a front panel of the lid such that when the dustpan is lifted using the handle, the base naturally rotates about a hinge point due to gravity to retain discarded waste and the lid and the base transition to a closed position and wherein there are two hinge points proximate side panels of the base and lid, wherein the hinge points connect the base and lid and wherein the base rotates approximately 90 degrees when transitioning from an open position resting on a surface to a closed position when the base is lifted entirely off the ground, wherein the lid and the base are configured to rotate about an x-axis, and wherein the base is a unitary construction and the lid is a unitary construction, respectively, are deemed conventional/typical and old and well known in the dustpan art for ease of lifting and/or disposal of waste therein and/or to facilitate mass production of the dustpan/lid.
As for claim 6, Nutland suggests wherein the absorbent powder can further comprise a fragrance and biocide which is deemed a deodorizing powder (p. 3, lines 13-14; e.g., to deodorize urine or vomit; p. 1, lines 13-15).
As for claim 7 reciting wherein the absorbent powder is approximately one percent deodorizing powder, 70 percent perlite, and 29 percent superabsorbent polymers, Nutland already teaches provision of a super absorbent polymer (SAP) composition in percentages by weight (p. 2, lines 2-30) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
	As for claim 9 reciting wherein the adhesive strip is single-sided with a peel-off split-back liner wherein a first end of the adhesive strip has been pre-applied to the dustpan, such arrangement is well known in the art of double-sided adhesive tape and well within the capabilities of one skilled in the art to render the kit easily usable and/or disposable.
	
Allowable Subject Matter
8.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 3 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 3 (in combination with claims 1 and 2), in particular, wherein the adhesive strip has been treated with a super-absorbent polymer proximate edges of the adhesive strip wherein the super-absorbent polymer is configured to react with moisture and form a barrier to seal the edges of the tape to a surface.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723